Citation Nr: 1422432	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative changes of the lumbar spine.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for colonic diverticulitis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include stress.


REPRESENTATION

The Veteran represented by:    The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971 in the United States Air Force and from August 1974 to August 1978 in the United States Army.  The Veteran also served in the West Virginia Air National Guard and the United States Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issues of service connection for hypertension and service connection for diverticulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the most probative evidence of record establishes that the Veteran injured his back in service and the Veteran's current degenerative joint disease of the lumbar spine had its onset from an injury, disease, or event of active service origin.

2.  The Veteran was not treated for any psychiatric or mental health disability during service.

3.  The Veteran does not currently have a diagnosed psychiatric or mental health disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2013).

2.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

As the claim for service connection for a low back disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in June 2008.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and a hearing before the undersigned in July 2013.   
The Veteran has not been provided a VA examination in an effort to substantiate the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d).  However, no medical examination or opinion is required under the duty to assist because the service treatment records do not contain any complaint or finding relative to an acquired psychiatric disorder and there is no competent evidence of currently diagnosed acquired psychiatric disability.  For this reason, a VA examination or opinion is not needed to decide the claim as there is no evidence indicating that the claimed disease may be associated with an established event, injury, or disease in service.  Therefore, the evidence already of record is deemed sufficient to render a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the VLJ noted the issues on appeal and elicited testimony regarding the Veteran's claims for service connection.  The Veteran was assisted at the hearing by an accredited representative from the American Legion. The representative and the VLJ then asked questions to ascertain whether the Veteran's disabilities were related to service. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2)  nor identified any prejudice in the conduct of the Board hearing.  Conversely, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits. The Veteran's representative and the VLJ asked questions to draw out the Veteran's claims. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) , consistent with Bryant, and that any error in notice or assistance provided during the Veteran's hearing constitutes harmless error.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Psychoses and arthritis are listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Service Connection for a Low Back Disability

The Veteran seeks service connection for a low back disability.  

X-rays in July 2005 revealed degenerative changes in the lumbar spine with spasm and scoliosis.  X-rays taken a year later in July 2006 reported early degenerative changes.  A VA examination in April 2011 resulted in X-ray findings of disc space narrowing and minimal end plate degenerative changes of the lower lumbar spine and a narrowing of the sacroiliac joint spaces.  The examiner's diagnosis was degenerative joint disease of the lumbar spine.  Thus, the Board finds that Shedden element (1) has been demonstrated.

The Veteran testified that he hurt his back during the first period of active duty while training to become a military policeman.  The separation examination in December 1970 notes a history of a low back injury with no complications and no sequelae.  In light of the aforementioned, Shedden element (2) has been satisfied.

As to the final Shedden element, the Veteran testified since the training injury in service, his back has bothered him intermittently to the present day, although now it bothers him almost daily.  He experiences pain, stiffness, and soreness.  The Veteran has received chiropractor treatment since the 1980s.

The Board finds that the Veteran's testimony as to the onset of his low back disability, diagnosed as degenerative joint disease of the lumbar spine, in service, and continuation since service, satisfies Shedden element (3).  Arthritis, including degenerative joint disease, is a disability that may be established by continuity of symptomatology after service.  38 C.F.R. § 3.309 (a).  The Veteran is competent to report that the back injury he suffered and resulting continuing symptoms began in service due to a training exercise as it came to him through his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

The Board finds that the Veteran's lay statements are credible, as they are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  The Board therefore finds that not only is there evidence of in-service incurrence of the lumbar spine disability, but that the symptoms have continued from separation to the present.  While there is a medical opinion in the file that any current back disability is unrelated to service, including the training exercise injury, the opinion does not acknowledge that the Veteran is competent and credible to report that he began experiencing back pain and other symptoms in service and has experienced progressively worse symptoms ever since service under 38 C.F.R. §§ 3.307, 3.309.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Resolving doubt in favor of the Veteran, service connection for degenerative joint disease of the lumbar spine is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for an Acquired Psychiatric Disability

The Veteran has filed a claim for an acquired psychiatric disability, to include stress.  Essentially, the Veteran contends service, particularly his active duty service in the United States Army Reserves as an instructor for those being deployed to Iraq and Afghanistan, were stressful.  He also asserts that it was stress that lead to his diagnoses of hypertension and diverticulosis.

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed mental health illness or disability, especially one conforming to the criteria set forth in DSM-IV.  See 38 C.F.R. § 4.125.  Thus, the evidence does not establish that the Veteran has been currently diagnosed with an acquired psychiatric disorder or mental health problem, suffered ongoing psychiatric symptoms, or any other condition or diagnosis related to an acquired psychiatric disorder.  

The only condition noted is that the Veteran, at past times during active service, experienced stress.  The Veteran testified that he has never sought psychiatric or mental health treatment.  He has not testified or provided evidence that he currently has any symptoms related to stress.  Further, a clinical finding or symptom, such as one related to stress, standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to an acquired psychiatric disorder has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, stress alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current acquired psychiatric disorder, in this case, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").
As there is no competent evidence of a current acquired psychiatric disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.

Entitlement to service connection for an acquired psychiatric disease is denied.


REMAND

As to the claims for service connection for hypertension and service connection for diverticulosis, the Board has determined that further development is needed.  

The Veteran has stated that in December 2009, he submitted a letter from his primary care provider, unnamed, linking the conditions of diverticulosis and hypertension to service.  A copy of that letter is not currently associated with the file and a remand is required so that another copy may be associated with the file for the Board's review.  

Furthermore, although the Veteran has provided records establishing that he has diverticulitis, there are no records regarding the onset and diagnosis of hypertension.  Therefore, on remand, the Veteran should be asked to identify and provide records of all health care providers who treated the Veteran for either diagnosis.

In addition, the file also indicates that the Veteran served in the United States Army Reserves and the West Virginia Air National Guard.  A review of the record on appeal, however, does not reveal that the RO has ever verified the Veteran's dates of Reserve or National Guard component service, including all dates of active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or any other period of active duty while serving with either component. Therefore, the Board also finds that a remand is also required to obtain this information and these records.

Finally, there has not been a VA examination to determine whether the Veteran's hypertension or diverticulitis disability is related to service generally, including his assertions they are due to stress or environmental exposure to chemicals and lead.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Reserve and National Guard units and obtain records as to his dates of reserve or National Guard service including all dates of ACDUTRA and INACDUTRA.  The request must also include copies of any medical records of the Veteran that may still be with the unit as well as any records of the Veteran being called to active duty to prepare other service members for deployment.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Ask the Veteran to re-submit the December 2009 report of his primary care provider and to submit or authorize VA to obtain the medical records any physician or medical provider that has treated the Veteran for hypertension or diverticulosis that has not already been provided.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  Provide the Veteran a VA examination for the claim of service connection for hypertension.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran currently has hypertension or has had hypertension at any point during the claims period, and, if so, whether it is at least as likely as not (50 percent probability or more) that hypertension had its onset during service or is causally or etiologically related to service or was manifested within a year of active service.

The examiner is asked to discuss the clinical significance of lead in ammunition or anti-corrosive chemicals in paint that the Veteran used in missile silos as to the onset or cause of hypertension.  

A complete rationale must be provided for any opinion offered.

4.  Provide the Veteran a VA examination for the claim of service connection for diverticulosis.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran currently has diverticulosis or has had diverticulosis at any point during the claims period, including colonic diverticulosis, and, if so, whether it is at least as likely as not (50 percent probability or more) that diverticulosis had its onset during service or is causally or etiologically related to service or was manifested within a year of active service.

The examiner is asked to discuss the clinical significance of lead in ammunition or anti-corrosive chemicals in paint that the Veteran used in missile silos as to the onset or cause of diverticulosis.

A complete rationale must be provided for any opinion offered.

5.  After the development requested is completed, readjudicate the claims for hypertension and diverticulosis.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


